DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ellsworth (US 11284573).
Regarding Claim 1, Ellsworth teaches a tower assembly for use with an overhead conveyor (“the apparatuses and systems of the present invention can be used in multi-angled crop production and multi-storied conveyor-style crop production facilities and operations.” Col. 2 lines 30-33), the tower assembly comprising: a tower frame (hydroponic L-shaped slat vertical plant growing apparatus 10) having a top portion opposite a bottom portion (top and bottom of apparatus in Figure 17); a face plate (slat 35) configured to be removably attached to the tower frame (“when disassembled, both L-shaped slats 11, dynamic-slats 35, and multi-sided static surfaces 31 and 34, are fully exposed and can be completely accessed to be cleaned and sanitized.” Col. 4 lines 39-42), the face plate being configured to support at least one plant (plant growing aperture 32; Figure 17) as the at least one plant grows when the face plate is attached to the tower frame; and a connector (fastener 22) attached to the top portion of the tower frame, the connector being configured to be removably attached to the overhead conveyor (Figure 9).
Regarding Claim 2, Ellsworth teaches the tower assembly of Claim 1. Ellsworth further teaches the tower assembly, wherein the tower frame comprises first and second channels that are spaced apart from and aligned with one another (static surface 34; shown in edited Figure 14 below), the face plate comprises a first edge portion opposite a second edge portion, and the face plate is removably attached to the tower frame by sliding the first and second edge portions into the first and second channels (Figure 17 and edited Figure 14 below).

    PNG
    media_image1.png
    276
    250
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    308
    295
    media_image2.png
    Greyscale

Regarding Claim 3, Ellsworth teaches the tower assembly of Claim 2. Ellsworth further teaches the tower assembly, wherein the tower frame comprises a through-hole in communication with the first channel (Figure 14), and the tower assembly further comprises: a pin (pin 36) received inside the through-hole and extending into the first channel, the pin preventing the face plate from sliding downwardly with respect to the tower frame (“the dynamic-slat 35 is mated and held in place by pressure from a biasing element 14 or swivel-headed spring pin 36 to a static surface 34.” Col. 9 lines 33-35).
Regarding Claim 4, Ellsworth teaches the tower assembly of Claim 2. Ellsworth further teaches the tower assembly, wherein the face plate is a first face plate (one of the 2 opposite plates 35; Figure 14), the at least one plant is at least one first plant (32), the tower frame comprises a front side opposite a back side, the front side comprises the first and second channels, the back side comprises third and fourth channels that are spaced apart from and aligned with one another (shown in edited Figure 14 below), and the tower assembly further comprises: a second face plate comprising a third edge portion opposite a fourth edge portion, the second face plate being removably attachable to the tower frame by sliding the third and fourth edge portions into the third and fourth channels, respectively (shown in edited Figure 14 below), the second face plate being configured to support at least one second plant as the at least one second plant grows when the second face plate is attached to the tower frame (Figure 16).

    PNG
    media_image3.png
    314
    282
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    317
    282
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 7, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (US 11284573) as applied to claim 1 above, and further in view of Coffin et al. (WO 2020/092503) (cited by applicant in IDS dated 2/8/22).
Regarding Claim 5, Ellsworth teaches the tower assembly of Claim 4. Ellsworth further teaches the tower assembly for use with a watering system, wherein a first pathway (growing space 23) is defined between the tower frame (34) and the first face plate (35), a second pathway (growing space 23) is defined between the tower frame and the second face plate (Figure 16).
Ellsworth fails to teach the tower assembly further comprises: a first irrigation funnel positioned near the top portion of the tower frame and configured to receive a first portion of water and nutrients from the watering system when the connector is attached to the overhead conveyor, the first irrigation funnel being configured to channel the first portion of water and nutrients to the first pathway, the first portion of water and nutrients flowing down the first pathway to the at least one first plant; and a second irrigation funnel positioned near the top portion of the tower frame and configured to receive a second portion of water and nutrients from the watering system when the connector is attached to the overhead conveyor, the second irrigation funnel being configured to channel the second portion of water and nutrients to the second pathway, the second portion of water and nutrients flowing down the second pathway to the at least one second plant.
However, Coffin teaches the tower assembly further comprises: a first irrigation funnel (funnel structure 902) positioned near the top portion of the tower frame and configured to receive a first portion of water and nutrients from the watering system when the connector is attached to the overhead conveyor (Figures 9 and 11a), the first irrigation funnel being configured to channel the first portion of water and nutrients to the first pathway, the first portion of water and nutrients flowing down the first pathway to the at least one first plant (“funnel structure 902 includes a collector 910 that collects nutrient fluid and distributes the fluid evenly to the inner cavities 54a and 54b of tower through passageways 912.” Paragraph [0069]); and a second irrigation funnel (funnel structure 902) positioned near the top portion of the tower frame and configured to receive a second portion of water and nutrients from the watering system when the connector is attached to the overhead conveyor (shown in edited figure 11b below), the second irrigation funnel being configured to channel the second portion of water and nutrients to the second pathway, the second portion of water and nutrients flowing down the second pathway to the at least one second plant (“funnel structure 902 includes a collector 910 that collects nutrient fluid and distributes the fluid evenly to the inner cavities 54a and 54b of tower through passageways 912.” Paragraph [0069]).

    PNG
    media_image5.png
    431
    294
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tower assembly of Ellsworth, with the first and second irrigation funnels of Coffin, in order to distribute the nutrients from the grow line to the plants, without losing significant amounts of the solution.
Regarding Claim 6, Ellsworth in view of Coffin teaches the tower assembly of Claim 5. 
Ellsworth fails to teach the tower assembly, wherein the first and second irrigation funnels are attached to the connector, and the first and second irrigation funnels are positioned above the top portion of the tower frame.
However, Coffin teaches the tower assembly, wherein the first and second irrigation funnels (902) are attached to the connector (hook 52), and the first and second irrigation funnels are positioned above the top portion of the tower frame (grow tower 50; Figure 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tower frame of Ellsworth, with the funnels attached to the connector as taught by Coffin, in order to eliminate the need for multiple separate parts to evenly distribute the liquid (Coffin Paragraph [0071]).
Regarding Claim 7, Ellsworth teaches the tower assembly of Claim 1. 
Ellsworth fails to teach the tower assembly, wherein the face plate comprises a plurality of baskets, and the at least one plant comprise a different plant planted in each of the plurality of baskets.
However, Coffin teaches the tower assembly, wherein the face plate comprises a plurality of baskets (plug holder 58), and the at least one plant comprise a different plant planted in each of the plurality of baskets (“The crops or plants species that may be grown may be gravitropic/geotropic and/or phototropic, or some combination thereof.” Paragraph [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the face plate of Ellsworth with the baskets of Coffin, in order to prevent the plants from falling from the grow tower while moving along the conveyor system.
Regarding Claim 8, Ellsworth in view of Coffin teaches the tower assembly of Claim 7. Ellsworth further teaches the tower assembly, wherein the plurality of baskets are arranged in a linear pattern that extends along the face plate (Figure 17).
Regarding Claim 9, Ellsworth teaches the tower assembly of Claim 1. 
Ellsworth fails to teach the tower assembly for use with the overhead conveyor comprising a plurality of load bars each moved along the overhead conveyor by at least one movable trolley, each of the plurality of load bars comprising a seat, wherein the connector is a hook configured to be positioned in the seat of a selected one of the plurality of load bars and to hang the tower frame from the selected load bar.
However, Coffin teaches the tower assembly for use with the overhead conveyor comprising a plurality of load bars (receiver 1204) each moved along the overhead conveyor by at least one movable trolley (carriage 1202; Figure 12),each of the plurality of load bars comprising a seat (Figure 12), wherein the connector is a hook configured to be positioned in the seat of a selected one of the plurality of load bars and to hang the tower frame from the selected load bar (Figures 12 and 13B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the conveyance system of Ellsworth, with the load bars and trolley of Coffin, in order to stabilize the grow towers to prevent plants from falling out during transportation.
Regarding Claim 10, Ellsworth teaches the tower assembly of Claim 1. Ellsworth further teaches wherein the connector is a hook comprising a downwardly extending projection (Figure 9).
Ellsworth fails to teach the tower assembly for use with the overhead conveyor comprising a plurality of load bars each moved along the overhead conveyor by at least one movable trolley, each of the plurality of load bars comprising parallel first and second rails, a first seat being formed in the first rail, a second seat being formed in the second rail, the first seat being aligned with the second seat, wherein the connector is a hook configured to be positioned between the first and second rails of a selected one of the plurality of load bars when the hook is positioned in the first and second seats of the selected load bar and the tower frame is hanging from the selected load bar.
However, Coffin teaches the tower assembly for use with the overhead conveyor comprising a plurality of load bars (receivers 1204) each moved along the overhead conveyor by at least one movable trolley (carriages 1202; Figure 12), each of the plurality of load bars comprising parallel first and second rails (shown in edited Figure 10 below), a first seat being formed in the first rail, a second seat being formed in the second rail, the first seat being aligned with the second seat (shown in edited Figure 10 below) wherein the connector is a hook configured to be positioned between the first and second rails of a selected one of the plurality of load bars when the hook is positioned in the first and second seats of the selected load bar and the tower frame is hanging from the selected load bar (linear guide carriage; Figure 6).

    PNG
    media_image6.png
    465
    245
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the conveyance system and hook of Ellsworth with the load bars and rails of Coffin, in order to stabilize the grow towers to prevent plants from falling out during transportation, and easily allow a user to remove the towers from the grow line.
Regarding Claim 11, Ellsworth teaches the tower assembly of Claim 1. 
Ellsworth fails to teach the tower assembly for use with a watering system, the tower assembly further comprising: an irrigation funnel positioned near the top portion of the tower frame and configured to receive a portion of water and nutrients from the watering system when the connector is attached to the overhead conveyor, the irrigation funnel being configured to channel the portion of water and nutrients to the at least one plant.
However, Coffin teaches the tower assembly for use with a watering system, the tower assembly further comprising: an irrigation funnel (funnel structure 902) positioned near the top portion of the tower frame and configured to receive a portion of water and nutrients from the watering system when the connector is attached to the overhead conveyor (Figures 9 and 11a), the irrigation funnel being configured to channel the portion of water and nutrients to the at least one plant (“funnel structure 902 includes a collector 910 that collects nutrient fluid and distributes the fluid evenly to the inner cavities 54a and 54b of tower through passageways 912.” Paragraph [0069]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tower frame of Ellsworth with the funnels attached to the connector as taught by Coffin, in order to eliminate the need for multiple separate parts to evenly distribute the liquid (Coffin Paragraph [0071]).
Claims 12, 13, 14, 15, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin et al. (WO 2020/092503) (cited by applicant in IDS dated 2/8/22) in view of Ellsworth (US 11284573).
Regarding Claim 12, Coffin teaches a hydroponic vertical farm system comprising: an overhead conveyor comprising a plurality of movable trolley assemblies (carriage 1202; Figure 13B); a plurality of vertical grow tower assemblies each comprising a connector (hook 52), at least one irrigation funnel (funnel structure 902), a tower frame (grow tower 50), a front face plate (face plate 101), and a back face plate (face plate 101; Figure 4B), the connector being configured to removably connect the tower frame to a selected one of the plurality of movable trolley assemblies (Figure 13B), a lighting system configured to deliver light to the plants supported by the front and back face plates of each of the plurality of vertical grow tower assemblies (“The light emitting sources can be positioned laterally relative to the grow towers 50 in the grow line 202 and configured to emit light toward the lateral faces of the grow towers 50” Paragraph [0039]); and a watering system configured to deliver water and nutrients to the at least one irrigation funnel of each of the plurality of vertical grow tower assemblies (“a funnel structure 902 collects aqueous nutrient solution from irrigation line 802 and distributes the aqueous nutrient solution to the cavities” Paragraph [0068]), the irrigation funnel of each of the plurality of vertical grow tower assemblies being configured to receive a portion of the water and nutrients delivered by the watering system and to conduct the portion of the water and nutrients to the plants supported by the front and back face plates of the vertical grow tower assembly (“funnel structure 902 includes a collector 910 that collects nutrient fluid and distributes the fluid evenly to the inner cavities 54a and 54b of tower through passageways 912.” Paragraph [0069]).
Coffin fails to teach the front and back face plates being removably attachable to the tower frame, the front and back face plates each being configured to support plants when the front and back face plates are attached to the tower frame and the tower frame is connected to the selected movable trolley assembly.
However, Ellsworth teaches the front and back face plates being removably attachable to the tower frame (“when disassembled, both L-shaped slats 11, dynamic-slats 35, and multi-sided static surfaces 31 and 34, are fully exposed and can be completely accessed to be cleaned and sanitized.” Col. 4 lines 39-42), the front and back face plates each being configured to support plants when the front and back face plates are attached to the tower frame and the tower frame is connected to the selected movable trolley assembly (Figures 9 and 17).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front and back plates of Coffin, with the removable plates of Ellsworth, in order to easily clean, sanitize, and maintain each grow tower.
Regarding Claim 13, Coffin in view of Ellsworth teaches the tower assembly of Claim 12. Coffin further teaches the hydroponic vertical farm system, further comprising: a robot (robot 1402) configured to connect the connector of each of the plurality of vertical grow tower assemblies to one of the plurality of movable trolley assemblies and to disconnect the connector of each of the plurality of vertical grow tower assemblies from the plurality of movable trolley assemblies (“The Main program may run a Pick Tower program to grasp a grow tower 50 and lift it off of carriage 1202.” “The Main program runs a Place Tower program to move and place the picked tower onto the infeed conveyor 1420.” Paragraph [0083]).
Regarding Claim 14, Coffin in view of Ellsworth teaches the tower assembly of Claim 13. Coffin further teaches the hydroponic vertical farm system, wherein the overhead conveyor has first and second regions, the robot is positioned to connect and disconnect the plurality of vertical grow tower assemblies with the plurality of movable trolley assemblies in the first region (infeed conveyor zone Paragraph [0083]), and the plurality of vertical grow tower assemblies are positioned in the second region to allow the plants to grow (“mechanism 47 to convey grow towers 50 attached to carriages 1202 into growth environment 20” Paragraph [0086]).
Regarding Claim 15, Coffin in view of Ellsworth teaches the tower assembly of Claim 12. Coffin further teaches the hydroponic vertical farm system, further comprising: at least one computing system configured to control the overhead conveyor (central processing system 30; “Central processing system 30 may also include conveyance mechanisms that move towers 50 between such processing stations.” Paragraph [0042]).
Regarding Claim 18, Coffin in view of Ellsworth teaches the tower assembly of Claim 12. Coffin further teaches and the at least one irrigation funnel comprises front and back irrigation funnels positioned near a top portion of the tower frame (funnel structures 902; Figure 11B), the front irrigation funnel being configured to receive a first portion of water and nutrients from the watering system and to channel the first portion of water and nutrients to the first pathway, the first portion of water and nutrients flowing down the first pathway to the plants supported by the front face plate (“funnel structure 902 includes a collector 910 that collects nutrient fluid and distributes the fluid evenly to the inner cavities 54a and 54b of tower through passageways 912.” Paragraph [0069]), the back irrigation funnel (912) being configured to receive a second portion of water and nutrients from the watering system and to channel the second portion of water and nutrients to the second pathway (shown in edited Figure 11B below), the second portion of water and nutrients flowing down the second pathway to the plants supported by the back face plate (“funnel structure 902 includes a collector 910 that collects nutrient fluid and distributes the fluid evenly to the inner cavities 54a and 54b of tower through passageways 912.” Paragraph [0069]).

    PNG
    media_image5.png
    431
    294
    media_image5.png
    Greyscale

Coffin fails to teach the hydroponic vertical farm system, wherein for each of the plurality of vertical grow tower assemblies: a first pathway is defined between the tower frame and the front face plate; a second pathway is defined between the tower frame and the back face plate.
However, Ellsworth teaches the hydroponic vertical farm system, wherein for each of the plurality of vertical grow tower assemblies: a first pathway (growing space 23) is defined between the tower frame and the front face plate; a second pathway (growing space 23) is defined between the tower frame and the back face plate (Figure 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the face plates of Coffin, with the pathways of Ellsworth, in order to ensure each side of the grow tower is receiving equal amounts of nutrients to encourage healthy growth of the plants.
Regarding Claim 19, Coffin in view of Ellsworth teaches the tower assembly of Claim 18. Coffin further teaches the hydroponic vertical farm system, wherein for each of the plurality of vertical grow tower assemblies: the front and back irrigation funnels are attached to the connector, and the front and back irrigation funnels are positioned above the top portion of the tower frame (Shown in edited figure 11B below).

    PNG
    media_image5.png
    431
    294
    media_image5.png
    Greyscale

Regarding Claim 20, Coffin in view of Ellsworth teaches the tower assembly of Claim 12. Coffin further teaches the hydroponic vertical farm system, wherein the front face plate comprises a plurality of front baskets (plug holders 58), the plants supported by the front face plate are planted in the plurality of front baskets (Figure 4C), the back face plate comprises a plurality of back baskets (plug holders 58), and the plants supported by the back face plate are planted in the plurality of back baskets (“back-to-back cavities 54a and 54b” Paragraph [0048]; Figure 4B and 4C).
Regarding Claim 21, Coffin in view of Ellsworth teaches the tower assembly of Claim 20. Coffin further teaches the hydroponic vertical farm system, wherein the plurality of front baskets are arranged in a linear pattern that extends vertically along the front face plate, and the plurality of back baskets are arranged in a linear pattern that extends vertically along the back face plate (Figure 4C).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin in view of Ellsworth as applied to claim 15 above, and further in view of Moffitt et al. (2019/0082606).
Regarding Claim 16, Coffin in view of Ellsworth teaches the tower assembly of Claim 15. 
Coffin fails to teach the hydroponic vertical farm system, wherein the at least one computing system is configured to control the watering system.
However, Moffitt teaches the hydroponic vertical farm system, wherein the at least one computing system is configured to control the watering system (“The control unit may be in communication with environmental controllers such as, without limitations, air conditioners/heaters, humidifier/dehumidifiers, fans, vents, lamps, pumps, water sources, nutrient dispensers, and oxygen tanks.” Paragraph [0071]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Coffin with the ability to control the watering system, in order to ensure each plant is getting the correct amount of water and nutrients to promote healthy growth.
Regarding Claim 17, Coffin in view of Ellsworth teaches the tower assembly of Claim 15. 
Coffin fails to teach the hydroponic vertical farm system, wherein the at least one computing system is configured to control the lighting system.
However, Moffitt teaches the hydroponic vertical farm system, wherein the at least one computing system is configured to control the lighting system (“The control unit may be in communication with environmental controllers such as, without limitations, air conditioners/heaters, humidifier/dehumidifiers, fans, vents, lamps, pumps, water sources, nutrient dispensers, and oxygen tanks.” Paragraph [0071]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Coffin with the ability to control the lighting system, in order to ensure each plant is getting the correct amount of lighting to promote healthy growth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klein et al. (US 2019/0269079), Stolzfus et al. (US 10575478), Hatran et al. (US 20210161090), Cross (US 11310976) and Friedman (US 11202418) are considered relevant prior art as they pertain to grow towers and conveyance systems therefore 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642